Citation Nr: 1635644	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  10-15 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an unspecified blood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served in the United States Army from October 1990 to October 1996, including in Southwest Asia from February 1991 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In October 2015, the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDING OF FACT

Throughout the appeal the Veteran has had no diagnosis of an unspecified blood disorder, no undiagnosed illness, no diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, and no diagnosable chronic multisymptom illness with a partially explained etiology.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for an unspecified blood disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.317 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

As an initial matter, the Board observes that the Veteran is already in receipt of service connection for hypertension.

The Veteran contends in his April 2009 notice of disagreement that he has an unspecified blood pressure condition that did not exist before he entered military service.  In a May 2015 statement, the Veteran attributed his unspecified blood pressure condition to an environmental hazard in the Gulf War.

At his July 2015 videoconference hearing, the Veteran testified that doctors in service told him that they would watch his blood pressure, but it never manifested into anything.  See transcript, p. 9.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, on or after August 2, 1990.  38 U.S.C.A. § 1110.  Therefore, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under those provisions, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

Under 38 C.F.R. § 3.317, compensation may be warranted on a presumptive basis for disabilities due to undiagnosed illness as well as medically unexplained chronic multi-symptom illnesses.  See 38 C.F.R. § 3.317(a).  This means that even if a Veteran's symptoms are attributed to a known clinical diagnosis, the presumptive provisions related to Gulf War service still apply.

In particular, the term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, or disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Therefore, even if a multi-symptom illness has a diagnosis, consideration should still be given as to whether the disability has no known etiology, or has a known, partially understood etiology.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  Id.

The most probative evidence shows that the Veteran does not have a blood disorder other than his service-connected hypertension.  In response to the Veteran's contention that he has an unspecified blood disorder due to exposure to an environmental hazard in the Gulf War, a VA examiner provided a medical opinion in February 2016.  The VA examiner reviewed the claim file, and found that the Veteran does not recall any known blood disorder that he has been diagnosed with and treated for in the past.  The examiner further found that his medical records and laboratory results from January 2016 showed no abnormalities for which a blood disorder could be diagnosed.  The VA examiner concluded that:

Based on the above facts, the veteran does not have a blood disorder, thus a claim of a blood disorder with normal laboratory findings and no diagnosis of a blood disease[] is not an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology or a diagnosable chronic multisymptom illness with a partially explained etiology.  Therefore, "IT IS LESS LIKELY THAN NOT," that the claimed blood disorder is related to a specific exposure event experienced by the Veteran during service in Southwest Asia.

The VA examiner's opinion is competent because he is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Also, the VA examiner's opinion is credible based on its internal consistency and his duty to provide truthful opinions.  The Board further finds that the VA examiner's opinion is most probative because he considered the Veteran's medical records and discussed his medical history, provided unequivocal and conclusive opinions, and offered clear reasoning demonstrating that the Veteran's test results are inconsistent with a diagnosis or a medically unexplained chronic multisymptom illness.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board further finds that the VA examiner's findings warrant greater probative weight than the Veteran's assertions because blood disorders are complex disabilities that require objective testing and are not capable of lay observation.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, the most probative evidence of record demonstrates that the Veteran does not have a valid diagnosis of an unspecified blood disorder.

In sum, the Board finds that the most probative evidence fails to link the Veteran's claimed unspecified blood disorder to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for an unspecified blood disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for an unspecified blood disorder is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


